Name: Commission Regulation (EC) No 344/2000 of 15 February 2000 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 Avis juridique important|32000R0344Commission Regulation (EC) No 344/2000 of 15 February 2000 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 Official Journal L 043 , 16/02/2000 P. 0026 - 0027